Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-8-2005

In Re: Diet Drugs
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3928




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"In Re: Diet Drugs " (2005). 2005 Decisions. Paper 1043.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1043


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   NOT PRECEDENTIAL


                          IN THE UNITED STATES COURT
                                   OF APPEALS
                              FOR THE THIRD CIRCUIT


                                      NO. 04-3928


                       IN RE: DIET DRUGS (PHENTERMINE/
                      FENFLURAMINE/DEXFENFLURAMINE)
                        PRODUCTS LIABILITY LITIGATION

                                  Deborah Badarzynski
                                       Appellant




                          On Appeal From the United States
                                      District Court
                        For the Eastern District of Pennsylvania
                                    (D.C. MDL 1203)
                         District Judge: Hon. Harvey Bartle, III


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     June 6, 2005

                 BEFORE: AMBRO, STAPLETON and ALARCON,*
                              Circuit Judges

                                  (Filed: June 8, 2005)




* Honorable Arthur L. Alarcon, United States Circuit Judge for the Ninth Circuit, sitting
 by designation.
                                OPINION OF THE COURT




STAPLETON, Circuit Judge:


       In order to register for benefits under the Settlement Agreement in the Diet Drug

Class Actions, appellant Deborah Badarzynski was required to return her Blue Form to

the AHP Settlement Trust (“Trust”) by May 3, 2003. She did not do this until November

21, 2003. Applying the “excusable neglect” standard set forth in Pioneer Inv. Serv. Co. v.

Brunswick Assoc. Ltd., 507 U.S. 380 (1993), the District Court concluded that

Badarzynski’s untimely filing was not attributable to such neglect. We find the analysis

set forth in its opinion persuasive and cannot say that the District Court abused its

discretion.1

       The judgment of the District Court will be affirmed.




   1
    Ms. Badarzynski had actual notice of the deadline for registration and learned ten
days before the deadline that her attorney may have failed to effectuate her registration as
she intended. She nevertheless waited over six months to advise the Trust of her desire to
register. Thus, this case is far different from In re Orthopedic Bone Screw Prods. Liab.
Litig., 246 F.3d 315 (3d Cir. 2001).

                                              2